                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ARTHUR JOHNSON and ELIZABETH JOHNSON,

       Plaintiffs,
v.                                                                     No. 2:21-cv-00020-KRS-CG

ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY,

       Defendant.

                         ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court on the parties’ Joint Motion for Dismissal

with Prejudice, and the Court having considered the Joint Motion and being otherwise advised in

the premises hereby FINDS:

       The parties have entered into a mutually agreed upon resolution of all issues of law and

fact in this case. The agreed upon resolution is intended to resolve and effect a full and final release

of any and all claims and causes of action that were brought or could have been brought herein by

and between the parties to this lawsuit. Accordingly, the parties have agreed and have asked the

Court to issue an order dismissing with prejudice any and all claims and causes of action that were

brought or could have been brought in this action are to be dismissed with prejudice. Plaintiff and

Defendants have also agreed to bear their own costs and attorneys’ fees.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:

       1. Plaintiff’s Complaint for Breach of Contract, Unfair Trade Practices, Violations of

           Unfair Insurance Practices Act, and Breach of Duty of Good Faith and Fair Dealing.

           is dismissed with prejudice.
       2. The parties are to bear their own costs and attorneys’ fees.

       IT IS SO ORDERED.




                                             __________________________________________
                                             THE HONORABLE DISTRICT COURT
                                             JUDGE KEVIN R. SWEAZEA


Submitted by:


RILEY, SHANE & KELLER, P.A.

By: /s/ Taryn M. Kaselonis
COURTENAY L. KELLER
TARYN M. KASELONIS
ARMAND D. HUERTAZ
3880 Osuna Road NE
Albuquerque, NM 87109
(505) 883-5030
ckeller@rsk-law.com
tkaselonis@rsk-law.com
ahuertaz@rsk-law.com
Attorneys for Defendant Allied Property
and Casualty Insurance Company

and

THE LAW OFFICES OF MATTHEW HOLT, P.C.

By: __/s/ Matthew P. Holt____
MATTHEW P. HOLT
P.O. Box 16495
Las Cruces, NM 88004
(575) 649-2493
matt.holt@attorneyholt.com
Attorneys for Plaintiff




                                                2
